
	
		II
		110th CONGRESS
		1st Session
		S. 2021
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2007
			Mr. Wyden (for himself,
			 Mr. Thune, Mr.
			 Coleman, Ms. Klobuchar,
			 Mrs. Dole, Mr.
			 Vitter, and Ms. Collins)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide $50,000,000,000 in new transportation
		  infrastructure funding through bonding to empower States and local governments
		  to complete significant infrastructure projects across all modes of
		  transportation, including roads, bridges, rail and transit systems, ports, and
		  inland waterways, and for other purposes.
	
	
		1.Short
			 title; etc
			(a)Short
			 titleThis Act may be cited as the Build America Bonds Act of
			 2007.
			(b)References to
			 Internal Revenue Code of 1986Except as otherwise expressly
			 provided, whenever in this Act an amendment or repeal is expressed in terms of
			 an amendment to, or repeal of, a section or other provision, the reference
			 shall be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			2.Findings and
			 purpose
			(a)FindingsCongress finds the following:
				(1)Our Nation’s
			 highways, transit systems, railroads, ports, and inland waterways drive our
			 economy, enabling all industries to achieve growth and productivity that makes
			 America strong and prosperous.
				(2)The
			 establishment, maintenance, and improvement of the national transportation
			 network is a national priority, for economic, environmental, energy, security,
			 and other reasons.
				(3)The ability to
			 move people and goods is critical to maintaining State, metropolitan, rural,
			 and local economies.
				(4)The construction
			 of infrastructure requires the skills of numerous occupations, including those
			 in the contracting, engineering, planning and design, materials supply,
			 manufacturing, distribution, and safety industries.
				(5)Investing in
			 transportation infrastructure creates long-term capital assets for the Nation
			 that will help the United States address its enormous infrastructure needs and
			 improve its economic productivity.
				(6)Investment in
			 transportation infrastructure creates jobs and spurs economic activity to put
			 people back to work and stimulate the economy.
				(7)Every billion
			 dollars in transportation investment has the potential to create up to 47,500
			 jobs.
				(8)Every dollar
			 invested in the Nation’s transportation infrastructure yields at least $5.70 in
			 economic benefits because of reduced delays, improved safety, and reduced
			 vehicle operating costs.
				(9)Numerous experts
			 have noted that the estimated cost to maintain and improve our Nation’s
			 highways, bridges, and other critical transportation infrastructure
			 significantly exceeds what is currently being provided by all levels of
			 government.
				(b)PurposeThe
			 purpose of this Act is to provide financing for additional transportation
			 infrastructure capital investments.
			3.Credit to
			 holders of Build America bonds
			(a)In
			 generalSubpart H of part IV of subchapter A of chapter 1
			 (relating to nonrefundable credit to holders of certain bonds) is amended by
			 adding at the end the following new section:
				
					54A.Credit to
				holders of Build America bonds
						(a)Allowance of
				creditIf a taxpayer holds a Build America bond on 1 or more
				credit allowance dates of the bond occurring during any taxable year, there
				shall be allowed as a credit against the tax imposed by this chapter for the
				taxable year an amount equal to the sum of the credits determined under
				subsection (b) with respect to such dates.
						(b)Amount of
				credit
							(1)In
				generalThe amount of the credit determined under this subsection
				with respect to any credit allowance date for a Build America bond is 25
				percent of the annual credit determined with respect to such bond.
							(2)Annual
				creditThe annual credit determined with respect to any Build
				America bond is the product of—
								(A)the applicable
				credit rate, multiplied by
								(B)the outstanding
				face amount of the bond.
								(3)Applicable
				credit rateFor purposes of paragraph (2), the applicable credit
				rate with respect to an issue is the rate equal to an average market yield (as
				of the day before the date of sale of the issue) on outstanding long-term
				corporate debt obligations (determined in such manner as the Secretary
				prescribes).
							(4)Credit
				allowance dateFor purposes of this section, the term
				credit allowance date means—
								(A)March 15,
								(B)June 15,
								(C)September 15,
				and
								(D)December
				15.
								Such term
				includes the last day on which the bond is outstanding.(5)Special rule
				for issuance and redemptionIn the case of a bond which is issued
				during the 3-month period ending on a credit allowance date, the amount of the
				credit determined under this subsection with respect to such credit allowance
				date shall be a ratable portion of the credit otherwise determined based on the
				portion of the 3-month period during which the bond is outstanding. A similar
				rule shall apply when the bond is redeemed or matures.
							(c)Limitation
				based on amount of taxThe credit allowed under subsection (a)
				for any taxable year shall not exceed the excess of—
							(1)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
							(2)the sum of the
				credits allowable under this part (other than subpart C, section 1400N(l), and
				this section).
							(d)Credit included
				in gross incomeGross income includes the amount of the credit
				allowed to the taxpayer under this section (determined without regard to
				subsection (c)) and the amount so included shall be treated as interest
				income.
						(e)Build America
				bondFor purposes of this section, the term Build America
				bond means any bond issued as part of an issue if—
							(1)95 percent or
				more of the proceeds of such issue are to be used for expenditures incurred
				after the date of the enactment of this section for 1 or more qualified
				projects pursuant to an allocation of such proceeds to such project or projects
				by the Transportation Finance Corporation,
							(2)the bond is
				issued by the Transportation Finance Corporation and is in registered form
				(within the meaning of section 149(a)),
							(3)the
				Transportation Finance Corporation certifies that it meets the State
				contribution requirement of subsection (l) with respect to such project, as in
				effect on the date of issuance,
							(4)the
				Transportation Finance Corporation certifies that the State in which an
				approved qualified project is located meets the requirement described in
				subsection (m),
							(5)the face amount
				of such bond, when added to the face amount of all Build America bonds
				previously issued in the calendar year, does not exceed the Build America bond
				limitation for such year under subsection (g),
							(6)the term of each
				bond which is part of such issue does not exceed 30 years,
							(7)the payment of
				principal with respect to such bond is the obligation of the Transportation
				Finance Corporation, and
							(8)the issue meets
				the requirements of subsection (h).
							(f)Qualified
				projectFor purposes of this section, the term qualified
				project means the capital improvements to any transportation
				infrastructure project of any governmental unit or other person, including
				roads, bridges, rail and transit systems, ports, and inland waterways, proposed
				by 1 or more States and approved by the Transportation Finance Corporation, but
				does not include costs of operations or maintenance with respect to such
				project.
						(g)Limitation on
				amount of bonds designated
							(1)National
				limitationThere is a Build America bond limitation for each
				calendar year. Such limitation is—
								(A)$5,000,000,000
				for 2007,
								(B)$5,000,000,000
				for 2008,
								(C)$10,000,000,000
				for 2009,
								(D)$10,000,000,000
				for 2010,
								(E)$10,000,000,000
				for 2011,
								(F)$10,000,000,000
				for 2012, and
								(G)except as
				provided in paragraph (4), zero thereafter.
								(2)Minimum
				allocations to StatesIn making allocations for each calendar
				year under subsection (e)(1), the Transportation Finance Corporation shall
				ensure that the amount allocated for qualified projects located in each State
				for such calendar year is not less than 1 percent of the total amount allocated
				for such year.
							(3)Carryover of
				unused issuance limitationIf for any calendar year the
				limitation amount imposed by paragraph (1) exceeds the amount of Build America
				bonds issued during such year, such excess shall be carried forward to one or
				more succeeding calendar years as an addition to the limitation imposed by
				paragraph (1) and until used by issuance of Build America bonds.
							(4)Issuance of
				small denomination bondsFrom the Build America bond limitation
				for each year, the Transportation Finance Corporation shall issue a limited
				quantity of Build America bonds in small denominations suitable for purchase as
				gifts by individual investors wishing to show their support for investing in
				America’s transportation infrastructure.
							(h)Special rules
				relating to expenditures
							(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the Transportation Finance
				Corporation reasonably expects—
								(A)at least 95
				percent of the proceeds of such issue are to be spent for 1 or more qualified
				projects within the 5-year period beginning on such date,
								(B)to incur a
				binding commitment with a State or third party to spend at least 10 percent of
				the proceeds of such issue, or to commence construction, with respect to such
				projects within the 12-month period beginning on such date, and
								(C)to proceed with
				due diligence to complete such projects and to spend the proceeds of such
				issue.
								(2)Rules regarding
				continuing compliance after 5-year determinationTo the extent
				that less than 95 percent of the proceeds of such issue are expended by the
				close of the 5-year period beginning on the date of issuance, the
				Transportation Finance Corporation shall redeem all of the nonqualified bonds
				within 90 days after the end of such period. For purposes of this paragraph,
				the amount of the nonqualified bonds required to be redeemed shall be
				determined in the same manner as under section 142.
							(3)ReallocationIn
				the event the recipient of an allocation under subsection (g) after notice and
				a reasonable opportunity to take corrective action fails to demonstrate to the
				satisfaction of the Transportation Finance Corporation that its actions will
				allow the Transportation Finance Corporation to meet the requirements under
				this subsection, the Transportation Finance Corporation may redistribute the
				allocation meant for such recipient to other recipients.
							(i)Special rules
				relating to arbitrageA bond which is a part of an issue shall
				not be treated as a Build America bond unless, with respect to the issue of
				which such bond is a part, the Transportation Finance Corporation satisfies the
				arbitrage requirements of section 148 with respect to proceeds of the
				issue.
						(j)Recapture of
				portion of credit where cessation of complianceIf any bond which
				when issued purported to be a Build America bond ceases to be such a bond, the
				Transportation Finance Corporation shall pay to the United States (at the time
				required by the Secretary) an amount equal to the sum of—
							(1)the aggregate of
				the credits allowable under this section with respect to such bond (determined
				without regard to subsection (c)) for taxable years ending during the calendar
				year in which such cessation occurs and each succeeding calendar year ending
				with the calendar year in which such bond is redeemed by the Transportation
				Finance Corporation, and
							(2)interest at the
				underpayment rate under section 6621 on the amount determined under paragraph
				(1) for each calendar year for the period beginning on the first day of such
				calendar year.
							(k)Build America
				Bonds Trust Account
							(1)In
				generalThe following amounts shall be held in a Build America
				Bonds Trust Account by the Transportation Finance Corporation:
								(A)The proceeds from
				the sale of all bonds issued under this section.
								(B)The investment
				earnings on proceeds from the sale of such bonds.
								(C)The amount
				described in paragraph (2).
								(D)Any earnings on
				any amounts described in subparagraph (A), (B), or (C).
								(2)Appropriation
				of revenuesThere is hereby appropriated to the Build America
				Bonds Trust Account an amount equal to the lesser of—
								(A)the revenues
				resulting from the imposition of fees pursuant to section 13031 of the
				Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c) for
				fiscal years beginning after September 31, 2007, or
								(B)$50,000,000,000.
								(3)Use of
				fundsAmounts in the Build America Bonds Trust Account may be
				used only to pay costs of qualified projects, redeem Build America bonds, and
				fund the operations of the Transportation Finance Corporation, except that
				amounts withdrawn from the Build America Bonds Trust Account to pay costs of
				qualified projects may not exceed the proceeds from the sale of Build America
				bonds described in subsection (e)(1).
							(4)Use of
				remaining funds in Build America bonds trust accountUpon the
				redemption of all Build America bonds issued under this section, any remaining
				amounts in the Build America Bonds Trust Account shall be available to the
				Transportation Finance Corporation to pay the costs of any qualified
				project.
							(5)Applicability
				of Federal lawThe requirements of any Federal law, including
				titles 23, 40, and 49 of the United States Code, which would otherwise apply to
				projects to which the United States is a party or to funds made available under
				such law and projects assisted with those funds shall apply to—
								(A)funds made
				available under the Build America Bonds Trust Account for similar qualified
				projects, including contributions required under subsection (l), and
								(B)similar qualified
				projects assisted by the Transportation Finance Corporation through the use of
				such funds.
								(6)InvestmentSubject
				to subsections (h) and (i), it shall be the duty of the Transportation Finance
				Corporation to invest in investment grade obligations such portion of the Build
				America Bonds Trust Account as is not, in the judgment of the Board of
				Directors of the Transportation Finance Corporation, required to meet current
				withdrawals. To the maximum extent practicable, investments should be made in
				securities that support infrastructure investment at the State and local
				level.
							(l)State
				contribution requirements
							(1)In
				generalFor purposes of subsection (e)(3), the State contribution
				requirement of this subsection is met with respect to any qualified project if
				the Transportation Finance Corporation has received from 1 or more States, not
				later than the date of issuance of the bond, written commitments for matching
				contributions of not less than 20 percent (or such smaller percentage as
				determined under title 23, United States Code, for such State) of the cost of
				the qualified project.
							(2)State matching
				contributions may not include Federal fundsFor purposes of this
				subsection, State matching contributions shall not be derived, directly or
				indirectly, from Federal funds, including any transfers from the Highway Trust
				Fund under section 9503.
							(m)Utilization of
				updated construction technology for qualified projectsFor
				purposes of subsection (e)(4), the requirement of this subsection is met if the
				appropriate State agency relating to the qualified project is utilizing updated
				construction technologies.
						(n)Other
				definitions and special rulesFor purposes of this
				section—
							(1)BondThe
				term bond includes any obligation.
							(2)Transportation
				finance corporationThe term Transportation Finance
				Corporation means the corporation established under section 4(a) of the
				Build America Bonds Act of
				2007.
							(3)Partnership; S
				corporation; and other pass-thru entities
								(A)In
				generalIn the case of a partnership, trust, S corporation, or
				other pass-thru entity, rules similar to the rules of section 41(g) shall apply
				with respect to the credit allowable under subsection (a).
								(B)No basis
				adjustmentIn the case of a bond held by a partnership or an S
				corporation, rules similar to the rules under section 1397E(i) shall
				apply.
								(4)Bonds held by
				regulated investment companiesIf any Build America bond is held
				by a regulated investment company, the credit determined under subsection (a)
				shall be allowed to shareholders of such company under procedures prescribed by
				the Secretary.
							(5)Credits may be
				strippedUnder regulations prescribed by the Secretary—
								(A)In
				generalThere may be a separation (including at issuance) of the
				ownership of a Build America bond and the entitlement to the credit under this
				section with respect to such bond. In case of any such separation, the credit
				under this section shall be allowed to the person who on the credit allowance
				date holds the instrument evidencing the entitlement to the credit and not to
				the holder of the bond.
								(B)Certain rules
				to applyIn the case of a separation described in subparagraph
				(A), the rules of section 1286 shall apply to the Build America bond as if it
				were a stripped bond and to the credit under this section as if it were a
				stripped coupon.
								(6)Credits may be
				transferredNothing in any law or rule of law shall be construed
				to limit the transferability of the credit or bond allowed by this section
				through sale and repurchase agreements.
							(7)ReportingThe
				Transportation Finance Corporation shall submit reports similar to the reports
				required under section 149(e).
							(8)Prohibition on
				use of highway trust fundNotwithstanding any other provision of
				law, no funds derived from the Highway Trust Fund established under section
				9503 shall be used to pay for credits under this section or for the
				administrative costs of the Transportation Finance
				Corporation.
							.
			(b)ReportingSubsection
			 (d) of section 6049 (relating to returns regarding payments of interest) is
			 amended by adding at the end the following new paragraph:
				
					(9)Reporting of
				credit on Build America bonds
						(A)In
				generalFor purposes of subsection (a), the term
				interest includes amounts includible in gross income under section
				54A(d) and such amounts shall be treated as paid on the credit allowance date
				(as defined in section 54A(b)(4)).
						(B)Reporting to
				corporations, etcExcept as otherwise provided in regulations, in
				the case of any interest described in subparagraph (A), subsection (b)(4) shall
				be applied without regard to subparagraphs (A), (H), (I), (J), (K), and (L)(i)
				of such subsection.
						(C)Regulatory
				authorityThe Secretary may prescribe such regulations as are
				necessary or appropriate to carry out the purposes of this paragraph, including
				regulations which require more frequent or more detailed
				reporting.
						.
			(c)Conforming
			 amendmentSection 54(c)(2) is amended by inserting section
			 54A, after subpart C,.
			(d)Clerical
			 amendmentsThe table of sections for subpart H of part IV of
			 subchapter A of chapter 1 is amended by adding at the end the following new
			 item:
				
					
						Sec. 54A. Credit for holders of
				Build America
				bonds.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
			4.Transportation
			 Finance Corporation
			(a)Recognition and
			 statusCongress grants consent and recognition to the
			 establishment by 2 or more State infrastructure banks (established under
			 section 610 of title 23, United States Code) of a multistate organization to be
			 known as the Transportation Finance Corporation (hereafter in
			 this section referred to as the Corporation). Additional State
			 infrastructure banks may join the Transportation Finance Corporation subsequent
			 to its establishment.
			(b)Functions of
			 CorporationThe Corporation—
				(1)is authorized to
			 issue Build America bonds for the financing of qualified projects as required
			 under section 54A of the Internal Revenue Code of 1986,
				(2)is authorized to
			 establish and operate the Build America Bonds Trust Account as required under
			 section 54A(k) of such Code,
				(3)is authorized to
			 act as a centralized entity to provide financing for qualified projects (as
			 defined in section 54A(f) of such Code),
				(4)may—
					(A)leverage
			 resources and stimulate public and private investment in transportation
			 infrastructure,
					(B)encourage States
			 to create additional opportunities for the financing of transportation
			 infrastructure,
					(C)perform any other
			 function the sole purpose of which is to carry out the financing of qualified
			 projects through Build America bonds, and
					(5)not later than
			 February 15 of each year shall submit a report to Congress describing the
			 activities of the Corporation for the preceding year.
				(c)Exemption from
			 taxes
				(1)In
			 generalThe Corporation, including its franchise, capital,
			 reserves, surplus, sinking funds, mortgages or other security holdings, and
			 income, shall be exempt from all taxation now or hereafter imposed by the
			 United States, by any territory, dependency, or possession thereof, or by any
			 State, county, municipality, or local taxing authority, except that any real
			 property of the Corporation shall be subject to State, territorial, county,
			 municipal, or local taxation to the same extent according to its value as other
			 real property is taxed.
				(2)Financial
			 obligationsBuild America bonds or other obligations issued by
			 the Corporation and the interest on or tax credits with respect to its bonds or
			 other obligations shall not be subject to taxation by any State, county,
			 municipality, or local taxing authority.
				(d)Construction
			 regarding recognition and status
				(1)In
			 generalNothing in this section shall be construed to establish
			 the Corporation as a department, agency, or instrumentality of the United
			 States Government, to establish the members of any governing board or the
			 officers and employees of the Corporation, as officers or employees of the
			 United States Government, or to subject the Corporation to the provisions of
			 title 31, United States Code.
				(2)United States
			 not obligatedThe deposit of Federal funds into the Build America
			 Bonds Trust Account established under section 54A(k) of the Internal Revenue
			 Code of 1986 shall not be construed as a commitment, guarantee, or obligation
			 on the part of the United States to any third party, nor shall any third party
			 have any right against the United States for payment solely by virtue of the
			 contribution. Any security or debt-financing instrument issued by the
			 Corporation shall expressly state that the security or instrument does not
			 constitute a commitment, guarantee, or obligation of the United States.
				5.Additional
			 revenues through extension of customs user feesSection 13031(j)(3) of the Consolidated
			 Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)(A)) is
			 amended—
			(1)by striking October 14, 2014
			 in subparagraph (A) and inserting October 14, 2026, and
			(2)by striking September 30,
			 2014 in subparagraph (B) and inserting October 14,
			 2026.
			
